Citation Nr: 1716506	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of injury to the right knee with calcification of bursa, crepitus, synovitis, and osteoarthritis (right knee disability)

2.  Whether new and material evidence to reopen a claim of service connection for left knee arthritis has been received.

3.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected right knee disability.

4.  Whether new and material evidence to reopen a claim of service connection for degenerative arthritis of the back and hips as secondary to the service-connected right knee disability has been received.

5.  Entitlement to service connection for degenerative arthritis of the back and hips, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 8, 1951 to July 22, 1951, with additional service in the Army National Guard.  The Veteran died in January 2012. The Appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied the Veteran's claim for increased rating for right knee disability, and denied the Veteran's petitions to reopen claims for service connection for a left knee disability and degenerative arthritis of the back and hips.  In July 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) issued in December 2013 continued the denial of the increased rating claim, reopened the claims for service connection, and denied the claims for service connection on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

As regards to characterization of the appeal with respect to the matters of left knee disability and degenerative arthritis of the back and hips, although the RO reopened the claims and denied each claim, on its merits, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and,  in view of the Board's favorable disposition on each of the Veteran's requests to reopen-the Board has characterized the portion of the appeal involving the left knee disability and degenerative arthritis of the back and hips as encompassing the second through fifth matters set forth on the title page.

In December 2013, the Appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the Appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.  The Appellant appointed Tennessee Department of Veterans' Affairs as her representative in May 2015.

In February 2017, the Appellant testified during  a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a copy of the hearing transcript is of record.  During the hearing, the undersignrd agreed to advance this appeal on the Board's docket, pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.. § 20.900(c) (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decisions addressing  the claim for increased rating for right knee disability, as well as the requests to reopen the claims for service connection for left knee arthritis and degenerative arthritis of the back and hips are set forth below.  The reopened claims for left knee arthritis and degenerative arthritis of the back and hips are addressed in the remand following the order; these matters are being remanded to the AOJ for further development.  VA will notify the Veteran  when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  matter herein decided have been accomplished.

2.  Pertinent to the Veteran's claim for increase, the  Veteran's residuals of injury to the right knee with calcification of bursa, crepitus, synovitis, and osteoarthritis have consisted of by symptoms approximating malunion of the tibia and fibula, with moderate knee disability characterized by moderate osteoarthritis, an antalgic gait, crepitus, pain at rest, guarding of movement, and  flare-ups resulting in limitation of motion and alleged  severe effect on activities of daily living; there has been  no medical evidence of knee grinding, clicks or snaps, instability, ankylosis, patellar or meniscus abnormality, or abnormal tendons or bursae.

3.  In rating decisions dated April 1999 and December 2002, the RO denied a claim for service connection for left knee disability; although notified of each denial, the Veteran did not initiate an appeal, and no exception to finality applies.  

4.  Evidence associated with the claims file since the most recent, December 2002 denial of the claim for service connection for left knee disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for left knee disability.

5.  In a December 2002 rating decision, the RO denied a claim for service connection for degenerative arthritis of the back and hips as secondary to service-connected right knee disability; although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

6.  Evidence associated with the claims file since the December 2002 denial of the claim for service connection for degenerative arthritis of the back and hips as secondary to service-connected right knee disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for degenerative arthritis of the back and hips.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for the service- residuals of injury to the right knee with calcification of bursa, crepitus, synovitis, and osteoarthritis are  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5262 (2016).

2.  The April 1999 and December 2002 rating decisions in which the RO denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  As pertinent evidence received since the December 2002 denial is new and material, the criteria for reopening the claim for service connection for a left knee disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156  (2016). 

4.  The December 2002 rating decision in which the RO denied service connection for degenerative arthritis of the back and hips as secondary to service-connected right knee disability is final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

5.  As pertinent evidence received since the December 2002 denial is new and material, the criteria for reopening the claim for service connection for a degenerative arthritis of the back and hips are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Pertinent to the requests to reopen, given the Board's fully favorable disposition of these claims, the Board finds that all notification and development  actions needed to fairly resolve these aspects of the appeal have been accomplished.

With respect to the increased rating claim herein decided, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in December 2010, prior to the initial May 2011 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records pertinent to the time period on appeal have been obtained.  The Veteran's right knee was medically evaluated in March 2011, and an addendum opinion was obtained in February 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

With respect to the February 2017 Board hearing, the Board notes that the Appellant was afforded the opportunity to testify before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the claims herein decided, and asked specific questions directed at identifying any pertinent, existing  evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided; however, nothing during the hearing gave rise to the possibility that there exists such evidence with respect to any claim herein decided.  Notably, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating for Right Knee Disability

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, the Board acknowledges that, in connection with an increased rating claim, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the following analysis is undertaken with the possibility that staged rating may be warranted. 

 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2016).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Historically, the Veteran's right knee disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262, indicating traumatic arthritis associated with impairment of the tibia and fibula.

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee disability.  A 20 percent rating requires that the malunion produce moderate knee disability, and a 30 percent rating requires that the malunion present marked knee disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Malunion is "union of the fragments of a fractured bone in a faulty position." Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See S. Terry Canale & James Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.  A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971.

Descriptive words such as "slight," "moderate," "marked" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Turning to the evidence of record, the Veteran submitted a claim for increased rating for right knee disability in September 2010, asserting that the symptoms pertaining to his right knee disability had worsened.

On March 2011 VA examination in connection with the claim for increased rating, the Veteran endorsed the following symptoms: giving way; instability; pain; stiffness; weakness; incoordination; decreased speed of joint motion; tenderness; and severe flare-ups of joint disease every 1 to 2 months, which lasted more than a month.  With flare-ups, he had decreased range of motion and had increased pain with required daily activities.  The Veteran was able to stand for 15 to 30 minutes and was able to walk for approximately 50 yards.  He frequently used a cane.

Physical examination revealed the Veteran's gait to be antalgic with poor propulsion.  There was evidence of crepitus, pain at rest, and guarding of movement.  There was no evidence of instability.  Right knee flexion was  to 130 degrees.  Extension was  to  0 degrees.  The examiner noted objective evidence of pain with active motion, as well as with repetitive motion, but did not specify at which degree pain began.  There was no additional limitation of motion after 3 repetitions.  There was no joint ankylosis.  X-rays revealed  medial joint space narrowing with some irregularity of the articular cortex of the medial femoral condyle which had progressed since previous study; moderate osteoarthritic changes patellofemoral compartment with small anterior/superior spur of the patella; calcification anterior to the tibia on the lateral view at the joint space; and small joint effusion.  The examiner noted the right knee disability had a severe effect on the Veteran's ability to do chores or go shopping, and it prevented exercise, sports, and recreation.

In a February 2015 addendum opinion, an examiner reviewed the March 2011 VA examination report and opined that she could not report further loss of range of motion due to flare-ups without resorting to mere speculation, as this would require examination of Veteran during a flare-up.

During the February 2017 Board hearing, the Appellant testified that the Veteran's knee would creak/pop when he would bend, it would give way, and it would cause him to fall a lot.  He wore a knee band that he had purchased himself.  See February 2017 Board Hearing Transcript, p. 6-8.

After review of the lay and medical evidence of record, the Board finds that the Veteran's right knee disability has been manifested by symptoms approximating malunion of the tibia and fibula with moderate knee disability characterized by moderate osteoarthritis, an antalgic gait, crepitus, pain at rest, guarding of movement, and flare-ups resulting in limitation of motion and alleged severe effect on activities of daily living.  Moreover, the Veteran reported that he frequently used a cane, and the Appellant testified that the Veteran utilized a knee band.

When viewing the disability picture as a whole, the Board finds that the evidence shows that the right knee disability has been s moderate.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher rating of 20 percent under Diagnostic Code 5262 is warranted for the entire period under consideration in this appeal.

A higher rating of 30 percent under Diagnostic Code 5262 is not warranted, as the evidence does not demonstrate that a malunion of the tibia and fibula manifested in a marked knee disability.  The March 2011 VA examination report was negative for right knee grinding, clicks or snaps, instability, ankylosis, patellar or meniscus abnormality, or abnormal tendons or bursae.

The Board has additionally considered whether higher or separate ratings are warranted for the Veteran's right knee disability.  Looking to the plain meaning of the terms used in the rating criteria, "disability" is defined as "incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything that causes such incapacity.  Dorland's Illustrated Medical Dictionary at 533.  Thus, the requirement of knee "disability" under Diagnostic Code 5262 is broad enough to encompass symptoms including limitation of motion due to pain as well as instability and locking.  The Court has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary at 936.  Thus, the requirement of knee "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, swelling, and instability. 

Moreover, the Board notes that the Veteran's limitation of motion, while noted to be limited by pain, did not more nearly approximate the level of disability warranting a  compensable rating under either Diagnostic Code 5260 or  5261.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of knee flexion is rated as noncompensably disabling when flexion is limited to 60 degrees; 10 percent disabling when flexion is limited to 45 degrees; and 20 percent disabling where flexion is limited to 30 degrees.  Under Diagnostic Code 5261, limitation of knee extension is rated as noncompensably disabling where extension is limited to 5 degrees; 10 percent disabling where extension is limited to 10 degrees; and 20 percent disabling where extension is limited to 15 degrees.  Higher ratings are warranted for additional limitation of flexion and extension.  38 C.F.R. § 4.71a.  Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Here, the only examination report of record during the pertinent time period reflects that the Veteran's flexion was only slightly limited to 130 degrees, and extension was 0 degrees, which is normal.  Although the March 2011 VA examiner did not note at which point pain began, and neither the March 2011 VA examiner nor the February 2015 examiner could estimate additional limitation of motion during flare-ups, it is not reasonable to infer that such limitation of motion more nearly approximated 45 degrees of flexion or 10 degrees of extension, even when considering DeLuca factors.  See DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. §§ 4.40 , 4.45, 4.59.  Thus, no higher rating or separate rating for limitation of extension and/or flexion of the right knee is/are  warranted.

Although the Veteran has reported pain associated with his range of motion, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that he should be given the maximum disability ratings under Diagnostic Codes 5260 and 5261 simply because he experienced pain throughout the range of motion of the knee.  Id.   Moreover, although the VA examiner was unable to estimate the Veteran additional degree of motion loss during filare ups, there otherwise no competent evidence to suggest that the Veteran's pain during flare-ups is so disabling to meet the next higher rating. 

Thus, even considering functional loss due to pain and other factors,  the Board further finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 20 percent rating for the right knee properly compensates the Veteran for the extent of functional loss resulting from his disability.

The Board further finds that the record does not otherwise present a basis for assignment of any higher or additional rating.  The  Board acknowledges the Veteran's and the Appellant's reports of right knee instability.  Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability ratings of f 30, 20, and 10 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  Id. 

Here, the Veteran may not be assigned separate ratings under both Diagnostic Code 5257 and Diagnostic Code 5262.  The Veteran's and the Appellant's subjective reports of instability are not consistent with the findings on objective testing on examination or the opinion of the March 2011 VA medical professional; hence the weight of the evidence is against finding that there is instability or subluxation warranting a compensable rating under Diagnostic Code 5257.  In addition, as noted above, Diagnostic Code 5262 contemplates all knee disability and a separate rating under Diagnostic Code 5257 would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 .

Finally, the Board has considered whether the Veteran may be entitled to any other separate compensable disability ratings.  Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  38 C.F.R. § 4.71a.  Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present.  Id.  Symptoms contemplated by Diagnostic Code 5258 include locking, pain, and effusion into the joint.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.  

Here, the March 2011 VA examination report revealed no ankylosis; thus, Diagnostic Code 5256 is inapplicable.  The Veteran has not undergone removal of the semi-lunar cartilage nor is it dislocated.  Hence separate ratings under Diagnostic Codes 5258 or 5259 are not warranted.  In addition, any locking or effusion is contemplated by the rating under Diagnostic Code 5262.  There is also no indication of compensable scarring resulting from any left knee surgery.  As such, no  separate, compensable additional rating is warranted for any disability stemming from the service-connected right knee disability.

In addition, because the Veteran is in receipt of more than the minimum compensable rating; the provisions of 38 C.F.R. § 4.59 (2016); could not serve as a route to an increased rating.  See Vilfranc v. McDonald, 2017 WL 57175 , -Vet. App.-, (No. 15-0904).

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal was the Veteran's  right knee disability shown to be so exceptional or unusual as to render the applicable criteria for rating the disability inadequate, and to warrant assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  

In this case, the rating criteria contemplate the Veteran's symptoms of limitation of motion, pain, antalgic gait, etc.  Moreover, as indicated, the rating schedule provides for the assignment of higher ratings are assignable based upon a showing of more significant, or additional, functional impairment shown on testing or via clinical assessment.  Significantly, neither the Appellant nor the representative has alleged, and the record does not otherwise indicate, that applicable the schedular criteria are inadequate to rate the right knee disability. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and referral of the claim for increased rating for right knee disability is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when an appellant submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).  Neither the Veteran nor the Appellant has contended that the Veteran's service-connected right knee disability rendered him unemployable and the evidence does not otherwise suggest that this is the case.  As such, the Board finds that a claim for TDIU has not been raised by the Veteran, the Appellant, or by the record, and that such matter need not be addressed in conjunction with the current claim for increase..

For all of the foregoing reasons, the Board concludes that, while a higher, 20 percent rating is warranted for service-connected residuals of injury to the right knee with calcification of bursa, crepitus, synovitis, and osteoarthritis, any higher or separate rating must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in assigning the 20 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Claims to Reopen

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

In April 1999, the RO denied the Veteran's original claim for service connection for a left knee disability.  The evidence then of record consisted of the Veteran's National Guard medical records for the period of June 1948 to June 1957, VA treatment records from May 1997 to February 1999, and an October 1998 VA examination conducted for the Veteran's claim for increased rating of the right knee.  The RO denied the claim based on lack of evidence showing an in-service injury or a current diagnosis of left knee disability.

In December 2002, the RO denied the Veteran's second claim for service connection for left knee disability, as well as the Veteran's original claim for service connection for degenerative arthritis of the back and hips.  The evidence then of record consisted of National Guard service medical records from June 1948 to June 1957, VA treatment records from March 1999 to October 2002, and a November 2002 VA examination report.  The RO denied both claims based on a lack of evidence showing nexus between currently diagnosed degenerative arthritis of the left knee, back, and hips, and service.

Although the Veteran was notified of each denial and of his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c). As such, the RO's April 1999 and December 2002 decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a.

In this case, the Veteran sought to reopen his claims for service connection in September 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since September 2002 are VA treatment records, VA examination reports, the Veteran's statements, and the Appellant's hearing testimony.  Regarding the Veteran's left knee, the Veteran and his surviving spouse have claimed that the Veteran's left knee disability was secondary to his service-connected right knee disability, in that his left knee had to compensate for the right knee disability. In regard to the Veteran's degenerative arthritis of the back and hips, the Veteran has claimed that his disability is directly related to the documented in-service injury (which resulted in service connection for right knee disability).

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for left knee disability and degenerative arthritis of the back and hips.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the December 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to unestablished facts needed to substantiate the claims for service connection for left knee disability and degenerative arthritis of the back and hips, (i.e., possible nexus to military service or service-connected disability) and thus, when presumed credible, it raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left knee disability and degenerative arthritis of the back and hips are met.  


ORDER

A 20 percent rating for residuals of injury to the right knee with calcification of bursa, crepitus, synovitis, and osteoarthritis is granted, subject to the legal authority governing the payment of compensation. .

As new and material evidence to reopen the claim for service connection for left knee disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for degenerative arthritis of the back and hips has been received, to this limited extent, the appeal is granted.



REMAND

A review of the record reveals that further AOJ action on the remaining claims on  appeal is warranted.

The Veteran was afforded a VA examination for the claimed left knee disability and degenerative arthritis of the back and hips in March 2011.  The examining physician assistant opined that the Veteran's disabilities of the left knee, back, and hips was less likely as not caused or permanently aggravated by his right knee disability.  Instead, the examiner opined that the claimed disabilities were more likely than not caused by his right foot amputation of his hallux and second digits, which was not related to his service-connected right knee condition.  The examiner further opined that it was less likely as not that the right knee osteoarthritis condition "has attributed" to his pain in the left knee, back, and hips, pain due to his right foot/toe amputations.  The examiner reasoned that the Veteran had an amputation in the right foot hallux and second digit due to an infection of his hallux and developed a secondary second toe deformity the following year "after his hallux" was removed requiring amputation.  The big toe hallux is the toe primarily used for balance and required for all phases of ambulation.

The Board finds that this opinion is inadequate to decide the Veteran's claims.  With regard to the left knee disability, the Board notes that the Veteran submitted his original claim for in 1998, stating that he had sought VA treatment since 1996.  The Veteran's right hallux was noted to be infected in April 1998, and he did not undergo amputation until February 1999.  Thus, the evidence suggests that the left knee disability began prior to the infected hallux and subsequent amputation.  Additionally, the examiner did not acknowledge the Veteran or the Appellant's contentions that the right knee disability had caused the Veteran to "overcompensate" with his left knee, which led to his left knee degenerative arthritis.

With regard to the claimed degenerative arthritis of the back and hips, the examiner did not address the Veteran's (and the Appellant's) contentions that the disability was directly related to the in-service accident where the Veteran was pinned between a Jeep and a truck.  Indeed, the examiner did not opine as to whether the Veteran's degenerative arthritis of the back and hips was etiologically related to service.

Given these deficiencies, the Board must find that the March 2011 medical opinion is inadequate for appellate review.

Notably, once VA undertakes the effort to provide an examination or obtain a medical when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

Under these circumstances, the Board finds that further medical opinions by appropriate physicians are needed to resolve the Veteran's claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to obtaining the medical information referenced above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Appellant another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.   See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Asheville VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran prior to January 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

2.  Furnish to the Appellant and her representative a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record. 

Clearly explain to the Appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the 2011 VA examiner to provide an addendum opinion concerning the Veteran's left knee, bilateral hip, and back disabilities.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain from an appropriate physician a medical opinion based on file review (if possible).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion must reflect full consideration of the Veteran's documented medical history and his and the Appellant's assertions.

Regarding the claimed left knee disability, the examiner  should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the left knee disability was caused or aggravated by the service-connected right knee disability.  If so, the physician should comment on the nature of such relationship.

In rendering this opinion, the examiner should comment on the Veteran and the Appellant's contentions that the right knee disability caused the Veteran to "overcompensate" with his left knee.  The examiner should also comment on the medical evidence of record which suggests a knee disability began in 1996, prior to the infected hallux and subsequent amputation.

Regarding the bilateral hips and back disability, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that degenerative arthritis of the bilateral hips and/or back is etiologically related to service, to include the documented in-service accident.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Appellant and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

 appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


